DETAILED ACTION

Summary
This Office Action is in response to the Amendments to the Claims and Remarks filed December 22, 2021.
In view of the Amendments to the Claims filed December 22, 2021, the provisional rejections of claims 1 and 3-21 on the ground of nonstatutory double patenting previously presented in the Office Action sent September 22, 2021 have been withdrawn.
In view of the Amendments to the Claims filed December 22, 2021, the rejections of claims 15 and 16 under 35 U.S.C. 112(a) previously presented in the Office Action sent September 22, 2021 have been withdrawn. 
In view of the Amendments to the Claims filed December 22, 2021, the rejections of claims 1, 3-10, 15-17, 20, and 21 under 35 U.S.C. 112(b) previously presented in the Office Action sent September 22, 2021 have been withdrawn. 
In view of the Amendments to the Claims filed December 22, 2021, the rejections of claims 1 and 3-21 under 35 U.S.C. 103 previously presented in the Office Action sent September 22, 2021 have been substantially maintained and modified only in response to the Amendments to the Claims.
Claims 1 and 3-21 are currently pending.

Claim Objections
Claim 16 is objected to because of the following informalities:  
Claim 15 recites, “the organic photovoltaic device” on line 20. It is unclear if “the organic photovoltaic device” recited on line 20 of claim 15 is referring to the “conformal organic photovoltaic device” recited on line 4 of claim 1, or if “the organic photovoltaic device” recited on line 20 of claim 15 is referring to an entirely different organic photovoltaic device altogether.
Appropriate correction is required.
Amending “the organic photovoltaic device” to “the conformal organic photovoltaic device” would overcome the objection.
Claim 16 recites, “the organic photovoltaic device” on line 6-7. It is unclear if “the organic photovoltaic device” recited on line 6-7 of claim 16 is referring to the “conformal organic photovoltaic device” recited on line 4 of claim 1, or if “the organic photovoltaic device” recited on line 6-7 of claim 16 is referring to an entirely different organic photovoltaic device altogether.
Appropriate correction is required.
Amending “the organic photovoltaic device” to “the conformal organic photovoltaic device” would overcome the objection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites, “wherein the conformal organic photovoltaic device is semitransparent and the pressure-sensitive adhesive is one of semitransparent and transparent such that light is capable of passing through the conformal organic photovoltaic device and the pressure-sensitive adhesive of the electricity-generating coating from either side such that the electricity-generating coating provides a high degree of visible light transmission to ensure visibility through the window”.
It is unclear as to what structures of the conformal organic photovoltaic device and the pressure-sensitive adhesive are encompassed by the phrase “wherein the conformal organic photovoltaic device is semitransparent and the pressure-sensitive adhesive is one of semitransparent and transparent such that light is capable of passing through the conformal organic photovoltaic device and the pressure-sensitive adhesive of the electricity-generating coating from either side such that the electricity-generating coating provides a high degree of visible light transmission to ensure visibility through the window” and what structures of the conformal organic photovoltaic device and the pressure-sensitive adhesive are specifically excluded by the phrase “wherein the conformal organic photovoltaic device is semitransparent and the pressure-sensitive adhesive is one of semitransparent and transparent such that light is capable of passing through the conformal organic photovoltaic device and the pressure-sensitive adhesive of the electricity-generating coating from either side such that the electricity-high degree of visible light transmission to ensure visibility through the window” because it is unclear as to what limitations the relative phrase “high degree of visible light transmission” definitely imparts on the claimed conformal organic photovoltaic device and pressure-sensitive adhesive. Dependent claims are rejected for dependency. 
Claim 11 recites, “such that light is capable of passing through the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive from either side such that the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive provide a high degree of visible light transmission to ensure visibility through the window”.
It is unclear as to what structures of the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive are encompassed by the phrase “such that light is capable of passing through the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive from either side such that the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive provide a high degree of visible light transmission to ensure visibility through the window” and what structures of the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive are specifically excluded by the phrase “such that light is capable of passing through the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive from either side such that the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive provide a high degree of visible light transmission to ensure visibility through the window” because it is unclear as to what limitations the relative phrase “high 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-12, 17, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature .
With regard to claims 1, 3, and 17, Kaltenbrunner et al. discloses an electricity-generating coating for a three-dimensional surface of a window of an aircraft, the electricity-generating coating comprising:
a conformal organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed conformal organic photovoltaic device; see Fig. 1a-e depicting cited cells flexibly conforming under compression and stretching), including 
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed “one” cell of the conformal organic photovoltaic device), wherein 
the conformal organic photovoltaic device is flexible and configured to be adhered to the three-dimensional surface, along with wires and power electronics to allow the conformal organic photovoltaic device to provide electricity for electrical systems on-board the aircraft (paragraph [0020] of the instant specification teaches flexibility of OPV devices, see instant Fig. 4 depicting bending radius; the instant specification does not specify any degree of flexibility; the flexible PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device of Kaltenbrunner et al. is cited to read on the claimed “configured to be adhered to the three-dimensional surface, along with wires and power electronics 
the conformal organic photovoltaic device is semitransparent (see Fig. 1 depicting cited organic photovoltaic device capable of partially transmitting radiation reading on the claimed semitransparent), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer), wherein
the conformal organic photovoltaic device is covered by the flexible transparent substrate (see “Substrate preparation” and “Device fabrication” at right column, page 6 disclosing flexible transparent “PET” substrate layer with cited PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device deposited  thereon, which is cited to provide for the claimed covered by the flexible transparent substrate). 

Kaltenbrunner et al. does not disclose comprising a pressure-sensitive adhesive on the conformal organic photovoltaic device and on an opposite side of the conformal organic photovoltaic device from the flexible transparent substrate.

a flexible transparent substrate (21, Fig. 2 inherently comprising some degree of flexibility & see [0013] teaching substrate 21 can be transparent when also disposed in the visible area), 
a photovoltaic device (22, Fig. 2) and 
a pressure-sensitive adhesive on an opposite side of the photovoltaic device from the flexible transparent substrate (30 depicted in Fig. 2 as on an opposite side of the photovoltaic device 22 from the cited flexible transparent substrate 21; see [0037] exemplifying PVB or EVA), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0013] teaching adhesive is transparent when also disposed in the visible area; see [0037] exemplifying PVB or EVA). 

Kim teaches the cited pressure-sensitive adhesive serves to adhere the cited photovoltaic device to a desired surface, such as a surface of a glass window (see [0037]; see [0013] also teaching disposing in the visible area).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the electricity-generating coating of Kaltenbrunner et al. to include a pressure-sensitive adhesive on the opposite side of the conformal organic photovoltaic device from the flexible transparent substrate as taught by Kim because it would provide for adhering the conformal organic photovoltaic device to a desired surface. 

the cited pressure-sensitive adhesive, like PVB or EVA, which is flexible and configured to adhere and conform the conformal organic photovoltaic device to the three-dimensional surface (the cited pressure-sensitive adhesive of Kim, like PVB or EVA, is cited to read on the claimed “flexible” because it comprises some degree of flexibility; the cited pressure-sensitive adhesive of Kim is cited to read on the claimed “configured to adhere and conform the conformal organic photovoltaic device to the three-dimensional surface” because it is depicted in Fig. 2 and described in [0037] as serving to adhere a photovoltaic device to a three-dimensional window surface and Kaltenbrunner et al. teaches in Fig. 1a-e the cited conformal organic photovoltaic device flexibly adhered on a curved three-dimensional surface) 
such that light is capable of passing through the conformal organic photovoltaic device and the pressure sensitive adhesive of the electricity-generating coating from either side such that the electricity-generating coating provides a high degree of visible light transmission to ensure visibility through the window (the cited conformal organic photovoltaic device and the pressure sensitive adhesive are cited to read on the claimed “such that light is capable of passing through the conformal organic photovoltaic device and the pressure sensitive adhesive of the electricity-generating coating from either side such that the electricity-generating coating provides a high degree of visible light transmission to ensure visibility through the window” because the cited pressure-[0013] as transparent which is capable of allowing light passing through from either side and the cited semitransparent conformal photovoltaic device of Kaltenbrunner et al. is cited as capable of allowing light passing through from either side, which would provide for a high degree of visible light transmission, or a degree of visible light transmission higher than another degree of visible light transmission such as a lower degree of visible light transmission, to ensure visibility through the window). 
With regard to claims 4, 5, 7-9, independent claim 1 and dependent claim 4 are obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. discloses wherein 
the conformal organic photovoltaic deice is protected by a transparent encapsulant material (see right column, page 6 disclosing cited PEDOT:PSS/P3HT:PCBM type conformal organic photovoltaic device can be covered by a thin and flexible PET as a supporting substrate reading on the claimed “protected by a transparent encapsulant material” because the PET material encapsulates and protects the cited conformal organic photovoltaic device as a physical barrier). Kaltenbrunner et al. discloses 
the conformal organic photovoltaic device is configured to be directly coated/adhered on a curved or completely planar three-dimensional surface (the cited conformal organic photovoltaic device is cited to read on the claimed configured to be directly coated/adhered on a curved or completely planar three-dimensional surface because it is depicted in Fig. 1a-e as flexibly adhered on a 
With regard to claims 6 and 10, dependent claims 4 and 8 are obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. 
The cited electricity-generating coating of Kaltenbrunner et al., as modified by Kim above, is cited to read on the claimed conformal organic photovoltaic device “configured to adhere to a three-dimensional surface…the three-dimensional surface comprises a curved surface…the conformal organic photovoltaic device has a curved surface engaging a first curved surface of the pressure-sensitive adhesive” because it is depicted in Fig. 1a-e of Kaltenbrunner et al. as flexibly adhered on a curved three-dimensional surface which the cited conformal organic photovoltaic device has a curved surface which can engage a curved surface of the PVB/EVA type adhesive of Kim as modified above.
The cited conformal organic photovoltaic device of Kaltenbrunner et al. is cited to read on the claimed “is configured to adhere to the three-dimensional surface of the aircraft without vacuum assistance in removing entrained air” because it is depicted in Fig. 1a-e as flexibly adhered on a curved three-dimensional surface without vacuum assistance in removing entrained air.
With regard to claims 11, 12, and 18, Kaltenbrunner et al. discloses a transfer film comprising 
a support substrate (see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a flexible transparent substrate (see “Substrate preparation” at right column, page 6 disclosing flexible transparent “PET” substrate layer);
a transfer release layer laminated between the support substrate and the flexible transparent substrate (such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate), and 
an organic photovoltaic device (see “Methods” section connecting right column of page 6 to left column of page 7 disclosing organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed organic photovoltaic device) comprising
one or more cells connected in series and/or parallel (see “Methods” section connecting right column of page 6 to left column of page 7 organic PEDOT:PSS/P3HT:PCBM type solar cells reading on the claimed “one” cell of the organic photovoltaic device)
on an opposite side of the flexible transparent substrate from the transfer release layer (see “Device fabrication” section at right column, page 6 disclosing the cited organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer), wherein
the organic photovoltaic device is semitransparent and flexible (see Fig. 1 depicting cited optoelectronic device capable of partially transmitting radiation reading on the claimed semitransparent; the cited organic photovoltaic device is 

Kaltenbrunner et al. does not disclose a transfer film comprising a pressure-sensitive adhesive on an opposite side of the organic photovoltaic device from the flexible transparent substrate.
However, Kim discloses an electricity-generating coating for a three-dimensional window surface (see Title) and discloses 
a flexible transparent substrate (21, Fig. 2 inherently comprising some degree of flexibility & see [0013] teaching substrate 21 can be transparent when also disposed in the visible area), 
a photovoltaic device (22, Fig. 2) and 
a pressure-sensitive adhesive on an opposite side of the photovoltaic device from the flexible transparent substrate (30 depicted in Fig. 2 as on an opposite side of the photovoltaic device 22 from the cited flexible transparent substrate 21; see [0037] exemplifying PVB or EVA), 
wherein the pressure-sensitive adhesive is one of semitransparent and transparent (see [0013] teaching adhesive is transparent when also disposed in the visible area; see [0037] exemplifying PVB or EVA). 

Kim teaches the cited pressure-sensitive adhesive serves to adhere the cited photovoltaic device to a desired surface, such as a surface of a glass window (see [0037]; see [0013] also teaching disposing in the visible area).

The combination of the electricity-generating coating of Kaltenbrunner et al. and the pressure-sensitive adhesive of Kim discloses 
the cited pressure-sensitive adhesive, like PVB or EVA, which is flexible and configured to adhere and conform the organic photovoltaic device to a three-dimensional surface of a window of an aircraft (the cited pressure-sensitive adhesive of Kim, like PVB or EVA, is cited to read on the claimed “flexible” because it comprises some degree of flexibility; the cited pressure-sensitive adhesive of Kim is cited to read on the claimed “configured to adhere and conform the organic photovoltaic device to a three-dimensional surface of a window of an aircraft” because it is depicted in Fig. 2 and described in [0037] as serving to adhere a photovoltaic device to a three-dimensional window surface and Kaltenbrunner et al. teaches in Fig. 1a-e the cited conformal organic photovoltaic device flexibly adhered on a curved three-dimensional surface) 
upon removal of the support substrate and the transfer release layer from the flexible transparent substrate (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer from cited PET flexible transparent substrate) 
such that light is capable of passing through the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive from either side such that the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive provide a high degree of visible light transmission to ensure visibility through the window (the cited flexible transparent substrate, the cited organic photovoltaic device, and the cited pressure-sensitive adhesive are cited to read on the claimed “such that light is capable of passing through the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive from either side such that the flexible transparent substrate, the organic photovoltaic device, and the pressure-sensitive adhesive provide a high degree of visible light transmission to ensure visibility through the window” because the cited pressure-sensitive adhesive of Kim taught in [0013] as transparent which is capable of allowing light passing through from either side and the cited flexible transparent substrate and organic photovoltaic device of Kaltenbrunner et al. is cited as capable of allowing light passing through from either side, which would provide for a high degree of visible light transmission, or a degree of visible light transmission higher than another degree of visible light transmission such as a lower degree of visible light transmission, to ensure visibility through the window).
Claims 13, 14, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1), as applied to .
With regard to claims 13 and 19, independent claim 11 is obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. 
Modified Kaltenbrunner et al. does not disclose wherein the support substrate is a flexible material such as a polymer or metal foil compatible with roll-to-roll manufacturing techniques.
However, Zhao et al. discloses photovoltaic transfer films and discloses glass substrates, like that cited in Kaltenbrunner et al., can be used as well as flexible polymer materials (see [0055]). Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the transfer film of modified Kaltenbrunner et al. to include using a flexible polymer substrate, as taught in Zhao et al., because the selection of a known material based on its suitability for its intended use, in the instant case a substrate material for a photovoltaic device, supports a prima facie obviousness determination (see MPEP 2144.07) and because it would allow for roll-to-roll manufacturing.
With regard to claim 14, dependent claim 13 is obvious over Kaltenbrunner et al. in view Kim and Zhao et al. under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses a method of manufacture of the transfer film of claim 13 comprising: 
coating the support substrate with the transfer release layer (recall the substituted flexible polymer substrate, which is cited to read on the claimed “flexible foil”, discloses in “Substrate and preparation” at right column page 6 of Kaltenbrunner et al. is coated with the cited PDMS transfer release material), 
laminated the support substrate and the transfer release layer with the flexible transparent substrate (recall PET flexible transparent substrate in Kaltenbrunner et al. at right column, page 6 laminated to cited glass support substrate and PDMS transfer release layer), 
coating the flexible transparent substrate with the organic photovoltaic device (recall multilayer PEDOT:PSS/P3HT:PCBM type solar cells at right column, page 6 of Kaltenbrunner et al.), and 
coating the organic photovoltaic device with the pressure-sensitive adhesive (recall pressure-sensitive adhesive taught by Booth et al.) and 
utilizing solution-processing (see “Device fabrication” at right column, page 6 of Kaltenbrunner et al.).

Modified Kaltenbrunner et al. does not disclose the method can be done all in a roll-to-roll manner to allow low-cost, high-throughput manufacturing.
However, Zhao et al. discloses cells with flexible polymer substrates, even with release layers, can be formed via roll-to-roll manufacturing (see [0046]).
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to form the transfer film all in a roll-to-roll manner as suggested by Zhao et al. because it .
Claims 15, 16, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaltenbrunner et al. (“Ultrathin and lightweight organic solar cells with high flexibility” Nature Communications 3:770, doi:10.1038/ncomms1772 (April 3, 2012) included in applicant submitted IDS of 3/17/2015) in view of Kim (U.S. Pub. No. 2012/0132245 A1), as applied to claims 1, 3-12, 17, and 18 above, and in further view of Shrotriya et al. (U.S. Pub. No. 2009/0229667 A1).
With regard to claim 15, independent claim 1 and dependent claim 3 are obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. Modified Kaltenbrunner et al. discloses an electricity-generating coating further comprising 
a support substrate (Kaltenbrunner et al.: see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (Kaltenbrunner et al.: such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered 
the support substrate, the flexible transparent substrate, the transfer release layer, the conformal organic photovoltaic device, and the pressure-sensitive adhesive forming a transfer film (cited glass support substrate, PET flexible transparent substrate, PDMS transfer release layer, and PEDOT:PSS/P3HT:PCBM type organic photovoltaic device of Kaltenbrunner et al. modified to include the cited pressure-sensitive adhesive of Booth et al. are cited to read on the claimed "transfer film" as it is a thin film for transferring the PEDOT:PSS/P3HT:PCBM type organic photovoltaic device) wherein
the conformal organic photovoltaic device is on an opposite side of the flexible transparent substrate from the transfer release layer (Kaltenbrunner et al.: see “Device fabrication” section at right column, page 6 disclosing the cited conformal organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer). 

Modified Kaltenbrunner et al. does not disclose applying the transfer film to the three-dimensional surface of the aircraft in such a way as to adhere the pressure-sensitive adhesive to the surface, providing conformal adhesion of the transfer film to the three-dimensional surface using press-forming, and removing the support substrate and the transfer release layer from the transfer film. 

The only difference between the invention, as claimed, and the method of modified Kaltenbrunner et al. is the explicit application of applying the transfer film specifically to a three-dimensional surface of a window of an aircraft.
However, Shrotriya et al. discloses a flexible organic photovoltaic cell and discloses it is conventionally known to apply the devices on three-dimensional windows, and even on aircrafts (see [0111]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to a three-dimensional aircraft window as taught by Shrotriya et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The only other difference between the invention, as claimed, and 
With regard to claim 16, dependent claim 6 is obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above. Kaltenbrunner et al. teaches the conformal organic photovoltaic device having a curved surface (see Fig. 1(a-e) and description showing radius of curvature of the flexible conformal organic photovoltaic device). Modified Kaltenbrunner et al. discloses an electricity-generating coating further comprising 
a support substrate (Kaltenbrunner et al.: see “Substrate preparation” at right column, page 6 disclosing “Rigid glass slides…serving as supporting substrates”), 
a transfer release layer laminated between the support substrate and the flexible transparent substrate (Kaltenbrunner et al.: such as the PDMS transfer release layer disclosed in “Substrate preparation” at right column, page 6 adhered between the cited glass support substrate and cited PET flexible transparent substrate),
the support substrate, the flexible transparent substrate, the transfer release layer, the organic photovoltaic device, and the pressure-sensitive adhesive forming a transfer film (cited glass support substrate, PET flexible transparent substrate, PDMS transfer release layer, and PEDOT:PSS/P3HT:PCBM type organic photovoltaic device of Kaltenbrunner et al. modified to include the cited pressure-sensitive adhesive of Booth et al. are cited to read on the claimed "transfer film" as it is a thin film for transferring the PEDOT:PSS/P3HT:PCBM type organic photovoltaic device) wherein
the organic photovoltaic device is on an opposite side of the flexible transparent substrate from the transfer release layer (Kaltenbrunner et al.: see “Device fabrication” section at right column, page 6 disclosing the cited conformal organic photovoltaic device deposited on the cited PET flexible transparent substrate, which is on the opposite side of the PET substrate than the cited PDMS transfer release layer). 

Modified Kaltenbrunner et al. does not disclose a method of manufacturing the electricity-generating coating of claim 16 wherein the method comprises applying the transfer film to a three-dimensional surface in such a way as to adhere the pressure-
However, Kaltenbrunner et al. discloses a coating for a conformal organic photovoltaic device and discloses removal of the support substrate and transfer release film after adhering the conformal organic photovoltaic device to a surface (see Kaltenbrunner et al. “substrate preparation” at right column, page 6 disclosing removal of cited glass support substrate and PDMS transfer release layer; see FIG. 1a-e depicting conformal organic photovoltaic device adhered to compressed curved surface) and Kim is cited to teach including a pressure-sensitive adhesive to adhere the  conformal organic photovoltaic device to a surface (recall modification of Kaltenbrunner et al. with the pressure-sensitive adhesive of Kim which is cited to implicitly suggests “press-forming” as some amount of pressure/force acts on the cited pressure-sensitive adhesive and photovoltaic device when adhered to the surface).
The only difference between the invention, as claimed, and the coating and method of modified Kaltenbrunner et al. is the explicit application of applying the coating specifically to a three-dimensional surface of a window of an aircraft.
However, Shrotriya et al. discloses a flexible organic photovoltaic cell and discloses it is conventionally known to apply the devices on three-dimensional windows, and even on aircrafts (see [0111]). 

With regard to claims 20 and 21, independent claim 1 is obvious over Kaltenbrunner et al. in view of Kim under 35 U.S.C. 103 as discussed above.
Modified Kaltenbrunner et al. does not disclose further comprising the three-dimensional surface. 
However, Shrotriya et al. discloses a flexible organic photovoltaic cell and discloses it is conventionally known to apply the devices on three-dimensional windows, and even on aircrafts (see [0111]). 
Thus, at the time of the invention, it would have been obvious to a person having ordinary skill in the art to have modified the method of modified Kaltenbrunner et al. to include applying the transfer film to a three-dimensional aircraft window as taught by Shrotriya et al. because it would have provided a conventional application for the photovoltaic transfer films; especially since one of ordinary skill would have reasonable expectation of success. The only other difference between the invention, as claimed, and the method of modified Kaltenbrunner et al. is that the aircraft window is curved, and with a uniform curved surface or a varying curved surface. However, it would have been obvious to a person having ordinary skill in the art to have tried to adhere the transfer film to a curved three-dimensional aircraft window surface because a curved window surface is one in a finite number of window surfaces, finite options being planar and curved, within the technical grasp of a skill artesian (see MPEP 2143 E) which would have provided reasonable expectation of success based on the flexibility of the transfer .

Response to Arguments
Applicant's arguments filed December 22, 2021 have been fully considered but they are not persuasive.
Applicant argues in the response that the Office Action does not show why a person having ordinary skill in the art would have turned to Kim, which discloses a solar cell in a hidden area, to apply the coating of Kaltenbrunner et al. to a window surface. However, this argument is not persuasive.
As explained in the rejection of the claims, Kaltenbrunner et al. already teaches a semitransparent photovoltaic device and Kim teaches a transparent pressure-sensitive adhesive which serves to adhere a photovoltaic device to a desired surface, such as a surface of a glass window (see [0037]; see [0013] also teaching disposing in the visible area). 
A person having ordinary skill would have looked to Kim because Kim is in the same field of endeavor, Kim, like applicant, is concerned with adhering and conforming photovoltaic devices to window surfaces via a pressure-sensitive adhesive, and Kim teaches a transparent pressure-sensitive adhesive which can provide the benefit of having the 
Applicant argues that Kim does not teach any three-dimensional surface because Kim only teaches planar surfaces. However, this argument is not persuasive.
The planar surface cited in Kim is a three-dimensional surface. 
Applicant argues that a person having ordinary skill would recognize Kim’s thick adhesive layer would be difficult to adhere to a three-dimensional surface. However, this argument is not persuasive as it is a conclusionary statement based on no evidence. Kim does not restrict any thickness of the pressure-sensitive adhesive let alone a thickness that is too thick to adhere a photovoltaic device to a three-dimensional surface. 
Applicant argues that applicant recognizes conventional coatings are not capable of adhering or conforming to three-dimensional surfaces. However, it is noted the instant specification does not exemplify any thickness value for the pressure-sensitive adhesive or teach any material for the pressure-sensitive adhesive that would provide for the ability to adhere and conform to three-dimensional surfaces. Applicant argues cited adhesives in the prior art cannot adhere or conform photovoltaic devices to three-dimensional surfaces but the instant specification provides no guidance or explanation on what allows the claimed “pressure-sensitive adhesive” to adhere or conform photovoltaic devices to three-dimensional surfaces. The instant specification does not teach any structural differences to any of the cited prior art adhesives, like EVA or PVB. 
Applicant argues Kim does not teach a transparent or semitransparent adhesive. However, this argument is not persuasive. Kim teaches PVB or EVA which is well understood in the art to be semitransparent or transparent adhesive materials. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUSTIN Q DAM whose telephone number is (571)270-5120. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUSTIN Q DAM/Primary Examiner, Art Unit 1721                                                                                                                                                                                                        March 1, 2022